Title: Thomas Jefferson to Bernard Peyton, 4 December 1819
From: Jefferson, Thomas
To: Peyton, Bernard


					
						Dear Sir
						
							Monticello
							Dec. 4. 19.
						
					
					I recieved last night your’s of Nov. 29. you have rightly understood the expression in my letter of ‘the place under him’ assuredly meaning the principal office in Richmond under the PM.G. Jefferson’s sollicitations were warmly for yourself. he never had an idea of that or any thing else of the kind for himself. his views are fixed on the earth & his own industry only.
					I intend this year to try my tobo at the Liverpool market by consigning it to my old classmate and friend Maury; and the rather as I am told his agent will advance on the tobo after it is on board nearly as much as would be given for it here. but who is his agent in Richmond or elsewhere? what will he advance? and will he consider an order placing the tobo in his hands, as if on board? will you procure me answers to these questions? my tobo is made on the red lands of Bedford, and is among the best crops there. there will be about 20,000 ℔. but cannot be in Richmond, all of it, till March. ever and affectionately
					
						Yours
						
							Th: Jefferson
						
					
				